         Case 3:20-cv-02226-JR        Document 54       Filed 07/26/21     Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



MOE FARHOUD, STARK FIRS LIMITED
PARTNERSHIP, ALDER VILLAGE, INC.,
STAR KREST, INC., ASH STREET
COURTYARD LLC, TYLER SHERMAN, and
CRYSTAL SHERMAN,                                               Case No. 3:20-cv-02226-JR

                      Plaintiffs,                              FINDINGS AND
                                                               RECOMMENDATION
                          v.

GOVERNOR KATE BROWN, in her
official capacity, STATE OF OREGON;
CITY OF PORTLAND, an Oregon
municipal corporation; and MULTNOMAH
COUNTY OF OREGON, an Oregon
municipal corporation,

                  Defendants.
________________________________

RUSSO, Magistrate Judge:

       Now pending before the Court are defendants’ motions to dismiss under Fed. R. Civ. P.

12(b)(1) & (6) (ECF 18, 19, & 21), and plaintiffs’ Motion for Partial Summary Judgment (ECF

33). For the reasons stated below, the City and County defendants’ motions to dismiss should be

granted because plaintiffs’ claims against them are moot, and this Court lacks jurisdiction to hear

them. The State defendants’ motion to dismiss should be granted because the parties agree the

Defendant State of Oregon should be dismissed from this case, and plaintiffs lack standing to

bring a claim against Governor Brown.




Page 1 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR         Document 54          Filed 07/26/21   Page 2 of 21




                                        BACKGROUND

       Plaintiffs challenge executive orders issued by defendant Governor Brown (Governor),

two bills passed by the Oregon Legislature, and ordinances adopted by both defendants

Multnomah County, Oregon (“County”) and the City of Portland, Oregon (“City”). Plaintiffs

allege those separate actions—under the collective rubric of “Eviction Moratoria”—are

unconstitutional and have caused them harm. Although several of these governmental actions

have since been rescinded or expired, what follows is a short history of the challenged

government action and how the parties arrived here.

       I.      Executive Action to Confront COVID-19 in Oregon

       On March 8, 2020, the Governor declared a state of emergency in Oregon due to the

public health threat posed by COVID-19. See Executive Order (“EO”) 20-03. In the following

months, the Governor ordered limitations on social gatherings, school closures, bans of on-site

consumption of food and drink at restaurants, and postponement of nonurgent medical

procedures to conserve personal protective equipment and hospital beds. See EO 20-37

(summarizing Governor Brown’s response to the pandemic).

       On March 23, 2020, the Governor ordered Oregonians to “Stay Home, Save Lives,”

directing people to stay at home when possible, closing specified retail businesses, and requiring

social distancing measures. EO 20-12. The Governor also implemented eviction protections. The

first of these protections, implemented by EO 20-11, prohibited law enforcement officers from

enforcing residential tenant eviction notices and orders.

       On April 1, 2020, the Governor issued EO 20-13, ordering a temporary 90-day

moratorium on evictions based on nonpayment of rent. The order did not relieve tenants from the




Page 2 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR         Document 54        Filed 07/26/21     Page 3 of 21




obligation to pay rent, utility charges, or any other service fees and charges except for penalties

arising from nonpayment of rent during the moratorium.

       On September 28, 2020, the Governor issued EO 20-56, ordering another temporary

moratorium on evictions for nonpayment. The order extended the eviction moratorium through

December 31, 2020. Again, the order did not relieve tenants from any payment obligation except

for penalties arising from nonpayment during the eviction moratorium period.

       On December 17, 2020, the Governor extended the state of emergency through March 3,

2021. EO 20-67. The Governor did not, however, modify the temporary eviction moratorium

imposed by EO 20-56. See EO 20-67 § 2(b)(7) (continuing EO 20-56 without modification); see

also EO 21-05 § 2(c) (reiterating that EO 20-56 expired on December 31, 2020). Accordingly,

the temporary eviction moratorium ordered by the Governor expired on January 1, 2021, and

there are currently no executive orders in place limiting or restricting evictions.

       II.     Oregon’s Legislative Responses to COVID-19

       In three special sessions in 2020, the Oregon Legislature enacted laws to address the

impact of the COVID-19 pandemic. Relevant here, the legislature enacted two laws to restrict

evictions and provide protections to tenants, House Bill 4213 (“HB 4213”) and House Bill 4401

(“HB 4401”).

       The Legislature passed HB 4213 during the first special session, which became effective

June 30, 2020. The substantive provisions of HB 4213 were enacted “to protect [citizens’] public

health, safety and welfare,” and are of “limited scope and duration.” HB 4213 § 1(2).

       HB 4213 prohibits landlords from taking specified actions based on a tenant’s

nonpayment balance during the emergency period of April 1, 2020, through September 30, 2020.

HB 4213 §§ 3, 5. Most significantly, HB 4213 prohibits a landlord from evicting a tenant for

Page 3 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR          Document 54        Filed 07/26/21     Page 4 of 21




nonpayment of rent, and from assessing any fee or penalty on a tenant’s nonpayment. HB 4213

§§ 3(2)(a)-(d), 5(2)(a)-(c), 5(3). HB 4213 applies to residential and commercial tenancies.

       HB 4213 further establishes that, after the emergency period, tenants with an outstanding

nonpayment balance have a six-month grace period, ending on March 31, 2021, to pay the

balance. HB 4213 §§ 3(6), 5(4). If, in accordance with HB 4213 § 3(7) or § 5(5), a landlord gives

the tenant notice that the emergency period has ended and that the tenant has a nonpayment

balance, the six-month grace period is available to the tenant, provided that the tenant notifies the

landlord that the tenant intends to use the grace period to pay balances due. HB 4213 §§ 3(8)(a),

5(6)(a). HB 4213 tolls the statute of limitations until March 31, 2021, for landlords’ claims

against residential tenants based on nonpayment of rent. HB 4213 § 7.

       Under HB 4213, if a landlord violates sections 3 or 5 of HB 4213, a tenant may obtain

injunctive relief to recover possession or address any other violation of the statute. HB 4213 §§

3(11), 5(9). A tenant also may recover from the landlord an amount up to three months’ periodic

rent plus any actual damages. Id. By HB 4213’s own terms, the operative provisions of HB 4213,

Sections 3 and 5, were repealed on March 31, 2021. HB 4213 §§ 4, 6.

       On December 21, 2020, the Oregon Legislature then passed HB 4401, and the statute

became effective December 23, 2020. HB 4401 modifies HB 4213 as to residential evictions. HB

4401 extends the emergency period for residential tenants specified in HB 4213 until December

31, 2020. HB 4401 § 8. HB 4401 further extends through June 30, 2021, the emergency period,

the moratorium on residential evictions for nonpayment, the prohibition on late fees on unpaid

rent, and the six-month grace period created by HB 4213, if one of two things occurs: either a

landlord fails to deliver to the tenant a notice informing the tenant of the tenant’s right to

temporary protection against eviction for nonpayment; or the tenant delivers to the landlord a



Page 4 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR          Document 54       Filed 07/26/21      Page 5 of 21




declaration of financial hardship. HB 4401 § 7(1). The form of notice for the landlord to provide

the tenant, and the form of the declaration for the tenant to provide the landlord, are set forth in

the law. HB 4401 § 7(1)–(3).

       HB 4401 retains the private cause of action for tenants created by HB 4213. If a landlord

violates the eviction prohibition in HB 4401, a tenant may obtain injunctive relief to recover

possession or address any other violation and may recover from the landlord an amount equal to

three months’ periodic rent plus any actual damages. HB 4401 § 7(8)(a)(A). The tenant also has

a defense to an action for possession by the landlord. HB 4401 § 7(8)(a)(B). Like HB 4213, HB

4401 creates no other enforcement mechanism and gives no independent enforcement authority

to the Governor.

       Section 8 of HB 4401 makes further changes to HB 4213. For example, HB 4401 adds a

provision that if a tenancy terminates before the end of the grace period, a landlord may claim

from the security deposit or last month’s rent deposit an amount to repay the unpaid rent balance

that accrued during the emergency period. See HB 4401 § 8 (adding a new § 3(6)(a) to HB

4213). The bill extends the statute of limitations for a landlords’ claim against a residential tenant

based on nonpayment of rent through July 2, 2021. HB 4401 § 17. The eviction moratorium

extension in HB 4401, including the private right of action, were repealed effective July 1, 2021.

HB 4401 § 23.

       In addition to providing protections for tenants, HB 4401 establishes a landlord

compensation fund to compensate residential landlords for 80 percent of the past-due rent of

qualified tenants. HB 4401 § 2(1). Landlords must apply to take advantage of the fund and

voluntarily agree to forgive the remaining 20 percent of the unpaid rent due from qualified

tenants. HB 4401 § 2(1)(a)–(d). In other words, the compensation fund is entirely optional;



Page 5 – FINDINGS AND RECOMMENDATION
           Case 3:20-cv-02226-JR          Document 54       Filed 07/26/21     Page 6 of 21




landlords have no obligation to waive any part of unpaid rent that accrues during the emergency

period.

          HB 4213 and HB 4401 do not require landlords to provide housing free of charge.

Although HB 4213 and HB 4401 protect tenants from fees and penalties for late payments,

nothing in HB 4213 or HB 4401 relieves a tenant of the obligation to pay all duly owed rent. HB

4213 and HB 4401 only extend the time-period for a tenant to pay. Moreover, the eviction

moratorium in HB 4213, as amended by HB 4401, applies only to evictions for nonpayment of

rent due to loss of income arising after the outbreak of the pandemic and resulting economic

downturn. HB 4213, as modified by HB 4401, does not prohibit for-cause evictions for reasons

other than nonpayment of rent, such as for participating in illegal activity or the tenant’s

violation of statutory duties. See, e.g., Or. Rev. Stat. (“ORS”) § 90.325 (setting forth tenant

duties); ORS § 90.369 (discussing acts and omissions justifying termination of tenancy). As HB

4401 makes explicit, a tenant “can still be evicted for violations of the rental agreement, other

than nonpayment of rent.” HB 4401 § 7(3)(a).

          III.   Procedural Background

          Here, plaintiffs challenge City, County, state executive, and state legislative actions,

which plaintiffs collectively refer to as “Eviction Moratoria.” Compl. ¶ 2. As discussed in further

detail below, the bulk of the relevant Eviction Moratoria implemented by the City and County,

and state executive have been rescinded or expired.

          Plaintiffs bring five claims against the City, County, the State, and the Governor. First,

plaintiffs assert a violation of the Contracts Clause, Article I, Section 10 of the United States

Constitution. Compl. ¶¶ 34–41. Second, plaintiffs assert violations of the Fifth and Fourteenth

Amendments to the United States Constitution based on an alleged “per se taking” of plaintiffs’

Page 6 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR          Document 54        Filed 07/26/21     Page 7 of 21




property without just compensation. Compl. ¶¶ 42–49. Third, plaintiffs assert a violation of the

Fourteenth Amendment, which appears to be a substantive due process claim, based on allegedly

confiscatory price controls that fail to provide plaintiffs a “fair and reasonable” return on their

properties. Compl. ¶¶ 3, 50–57. Fourth, plaintiffs assert a violation of the Fourth and Fourteenth

Amendments based on a supposed “seizure” of Plaintiffs’ property. Compl. ¶¶ 1, 3, 58–64.

Finally, plaintiffs assert a violation of the right of access to the courts guaranteed by the First and

Fourteenth Amendments. Compl. ¶¶ 65–73.

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) allows a defendant to move to dismiss a case for

“lack of subject-matter jurisdiction.” When a defendant correctly identifies a jurisdictional

defect, “the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). A defendant may raise

justiciability issues such as sovereign immunity, mootness, and standing through a motion to

dismiss under FRCP 12(b)(1). See Sato v. Orange Cnty. Dep’t of Educ., 861 F.3d 923, 927 n.2

(9th Cir. 2017) (“A sovereign immunity defense is ‘quasi-jurisdictional’ in nature and may be

raised in either a Rule 12(b)(1) or 12(b)(6) motion.”); Rosemere Neighborhood Ass’n v. U.S.

Envtl. Prot. Agency, 581 F.3d 1169, 1172–73 (9th Cir. 2009) (mootness); Alexander v. Kujok,

158 F. Supp. 3d 1012, 1017 (E.D. Cal. 2016) (standing).

       The plaintiff has the burden to establish that subject matter jurisdiction is proper. See

Ass'n of Am. Med. Colls. v. United States, 217 F.3d 770, 778-779 (9th Cir. 2000). To meet this

burden, the plaintiff must show “affirmatively and distinctly the existence of whatever is

essential to federal jurisdiction.” Tosco Corp. v. Cmtys. for a Better Env’t, 236 F.3d 495, 499

(9th Cir. 2001), overruled on other grounds, Hertz Corp. v. Friend, 559 U.S. 77, 82 (2010). A

motion to dismiss for lack of subject matter jurisdiction may be a facial attack, where the



Page 7 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR          Document 54       Filed 07/26/21      Page 8 of 21




allegations of the complaint are insufficient on their face to invoke federal jurisdiction, or a

factual attack, where “the challenger disputes the truth of the allegations that, by themselves,

would otherwise invoke federal jurisdiction.” Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir.

2004) (citation and quotation marks omitted).

                                           DISCUSSION

       The Court should consider defendants’ threshold challenges to Article III standing first,

without ruling on plaintiffs’ motion for partial summary judgment. See Gerlinger v. Amazon.com

Inc., Borders Grp., Inc., 526 F.3d 1253, 1255 (9th Cir. 2008) (noting that Article III standing is

“a jurisdictional prerequisite to the consideration of any federal claim”). The Court should grant

defendants’ motions to dismiss. Plaintiffs’ claims against the City and County are moot, and

plaintiffs lack standing to proceed on their claims against the Governor.

       I.      City and County’s Motions to Dismiss

               a. Mootness Legal Standards

       Federal courts are courts of limited jurisdiction, such that, to proceed in this forum,

plaintiffs must present a live “case” or “controversy.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

559-60 (1992). A federal court must decide mootness before it can assume jurisdiction. North

Carolina v. Rice, 404 U.S. 244, 246 (1971). “The starting point for analysis is the familiar

proposition that ‘federal courts are without power to decide questions that cannot affect the rights

of litigants in the case before them.’” DeFunis v. Odegaard, 416 U.S. 312, 316 (1974) (quoting

Rice, 404 U.S. at 246). “[A] suit becomes moot, ‘when the issues presented are no longer “live”

or the parties lack a legally cognizable interest in the outcome.’” Chafin v. Chafin, 568 U.S. 165,

172 (2013) (quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)); MetroPCS Cal., LLC v.

Picker, 970 F.3d 1106, 1115-1116 (9th Cir. 2020) (“Mootness is a jurisdictional issue, and

Page 8 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR            Document 54        Filed 07/26/21       Page 9 of 21




federal courts have no jurisdiction to hear a case that is moot, that is, where no actual or live

controversy exists.”) (citations and quotation marks omitted).

        In particular, claims for equitable relief become moot “if subsequent events made it

absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.”

Rosebrock v. Mathis, 745 F.3d 963, 971 (9th Cir. 2014) (citation and internal quotations

omitted). Where, as here, defendants voluntarily cease the challenged conduct, a plaintiff must

show “that there exists some cognizable danger of recurrent violation, something more than the

mere possibility which serves to keep the case alive.” United States v. W. T. Grant Co., 345 U.S.

629, 633 (1953); see also Alaska Ctr. for Env’t v. U.S. Forest Serv., 189 F.3d 851, 854-55 (9th

Cir. 1999) (noting “capable of repetition but evades review” exception applies only if “there is a

reasonable expectation that the plaintiffs will be subjected to [the offensive conduct] again”).1

        Governmental defendants like the City and County bear a lighter burden to demonstrate

mootness because the Court should presume, they cease their challenged actions in good faith. A

legislative action ceasing the activity at the heart of a controversy “creates a presumption the

action is moot, unless there is a reasonable expectation that the legislative body is likely to enact

the same or substantially similar legislation in the future.” Bd. of Trustees of Glazing Health &

Welfare Tr. v. Chambers, 941 F.3d 1195, 1197 (9th Cir. 2019). This presumption, rooted in

governmental good faith, makes legislative action distinct from voluntary cessation by a private

or non-legislative actor. Southcentral Found. v. Alaska Native Tribal Health Consortium, 983



1
  Plaintiffs do not address the capable of repetition but evading review exception in their response to the
City and County defendants’ motions to dismiss. See generally ECF 32. For the exception to apply, a
plaintiff must prove that there is a reasonable expectation or a demonstrated probability that “materially
similar” circumstances will recur. See People Not Politicians Oregon v. Fagan, No. 6:20-CV-01053-MC,
2021 WL 2386118, at *2 (D. Or. June 10, 2021). Because neither the record nor plaintiffs’ response
shows such an expectation or probability, the Court should find the capable of repetition, but evading
review exception does not salvage their mooted claims against the City and County.

Page 9 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR          Document 54        Filed 07/26/21     Page 10 of 21




F.3d 411, 419 (9th Cir. 2020)(“the voluntary cessation of challenged acts by a private party is not

entitled to the presumption of good faith enjoyed by legislative bodies”). Whether the legislative

enactment removes the activity in question, as opposed to amends the law or ordinance for

continuing in substantial similar form, is material. Cuviello v. City of Vallejo, 944 F.3d 816, 824

(9th Cir. 2019). Here, there is no dispute that the City and County are governmental actors, or

that they have removed the City and County actions plaintiffs challenge in their complaint.

Therefore, the Court should begin its analysis from the baseline presumption that these activities

are not likely to recur.

                b. Plaintiffs’ Claims Against the City and County Defendants Are Moot

        Both the City and County move to dismiss plaintiffs’ claims for declaratory and

injunctive relief because this Court lacks jurisdiction to hear them. The City argues that the

Ordinances plaintiffs challenge—189890 and 190156—have both expired, rendering plaintiffs’

claims against the City moot. ECF 21 at 8. The County likewise notes that Multnomah County

Ordinances 1282, 1284, and 1287 and the Chair’s Executive Order have been rescinded or

repealed by subsequent legislative action by the Multnomah County Board, culminating with

Ordinance 1292. ECF 19 at 7. The City and County both argue that plaintiffs fail to rebut the

presumption that repeal, or expiration of the challenged ordinances is in good faith with evidence

that the City or County is likely to reenact such an ordinance. Plaintiffs counter that it is

defendants’ “heavy burden” to show that they cannot reasonably be expected to enact similar

tenant protections. ECF 32 at 21.

        Instead of imposing a high burden on the City and County entities to demonstrate

mootness, the Court “should assume that a legislative body is acting in good faith in repealing or

amending a challenged legislative provision, or in allowing it to expire.” Glazing Health, 941

Page 10 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR         Document 54        Filed 07/26/21     Page 11 of 21




F.3d at 1199. The standard is not, as plaintiffs contend, whether the City or County has met a

“heavy burden” of showing that the challenged ordinances will not be reenacted. Instead, the

Court must presume that the expiration of the ordinances “will render an action challenging the

legislation moot, unless there is a reasonable expectation that the legislative body will reenact the

challenged provision or one similar to it.” Id. It is plaintiffs’ burden to show—with evidence “in

the record”—that “there is a reasonable expectation of reenactment.” Id.; see also Rentberry, Inc.

v. City of Seattle, 814 F. App’x 309 (9th Cir. 2020), cert. denied sub nom. Rentberry, Inc. v. City

of Seattle, Washington, 141 S. Ct. 1061 (2021) (finding case moot because “[a]ppellants have not

met their burden of showing a “reasonable expectation” that [city-defendant] will enact a same or

similar ordinance in the future.”). Plaintiffs have not made such a showing. Plaintiffs assert only

“that [the defendants] have done it before is the best evidence that they will do it again.” ECF 32

at 22. But this is no evidence at all, and certainly not the kind of “record” evidence Glazing

Health requires to rebut the presumption that the City and County have rescinded the challenged

ordinances in good faith. Because plaintiffs failed to produce such evidence, the Court should

find the claims against the City and County moot under Glazing Health.

       Plaintiffs’ attempt to differentiate the burdens in the mootness doctrine based upon

whether the challenged action flows from an ordinance or a statute should not convince the Court

otherwise. To begin with, none of the cases plaintiffs cite rely on a standard that discounts the

weight of legislative actions taken by local governments. See ECF 32 at 21 (citing Rosebrock v.

Mathis, 745 F.3d 963, 971 (9th Cir. 2014) and Bell v. City of Boise, 709 F.3d 890, 898–99 & n.

13 (9th Cir. 2013)). And in Glazing Health, decided after Rosebrock and Bell, the Ninth Circuit

explained that it was following the direction of other circuits that “have interpreted City of

Mesquite ‘to support the rule that repeal of a contested ordinance moots a plaintiff’s injunction



Page 11 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR           Document 54        Filed 07/26/21      Page 12 of 21




request, absent evidence that the City plans to or already has reenacted the challenged law or one

substantially similar.’” 941 F.3d at 1198 (quoting McCorvey v. Hill, 385 F.3d 846, 849 (5th Cir.

2004) (emphasis added)). In short, the presumption of mootness applies to lawsuits involving

municipal ordinances that have been repealed or expired, just as it applies to other legislative

actions. See, e.g., Rentberry, 814 F App’x at 309 (“Appellants have not met their burden of

showing a ‘reasonable expectation’ that Seattle will enact a same or similar ordinance in the

future.”); Hordon v. Kitsap Cty. Sheriff’s Office, No. 20-5464 RJB, 2020 WL 3266213, at *2

(W.D. Wash. June 17, 2020) (finding claim moot where local government had eliminated

through legislative action the allegedly unconstitutional rule and “[t]here is no showing that the

Port of Kingston will reenact it during the pendency of this litigation.”). Therefore, in light of

Glazing Health, the Court should not alter its analysis because the City and County defendants

are not statewide actors.

        As noted above, plaintiffs do not raise or grapple with the capable of repetition but

evading review exception in their briefing, but the Court will nevertheless address it here

because of the recent developments in County regulation related to COVID-19.2 Although the

Court could decide the mooted claims against the City and County if they are “capable of

repetition but evading review,” that rule “applies only in exceptional situations, and generally

only where the named plaintiff can make a reasonable showing that he will again be subjected to

the alleged illegality.” City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983) (citation omitted);

Bear Gulch Solar, LLC v. Montana Pub. Serv. Comm’n, 775 F. App’x 295, 297 (9th Cir. 2019).



2
  The State of Oregon also recently enacted a stopgap provision that provides a 60-day safe harbor from
eviction to renters who provide notice to their landlord that they are seeking rental assistance from the
State. SB 278 (2021). Because the claims against the State and Governor should be dismissed for failure
to plead an injury traceable to, or redressable by the Governor, the Court does not consider whether SB
278 affects the mootness analysis.

Page 12 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR          Document 54       Filed 07/26/21      Page 13 of 21




Plaintiffs have not made such a showing. And while the County has recently enacted a similar

renter-protection Ordinance while the motions to dismiss have been pending, the new Ordinance

1296 is a temporary 90-day eviction safe harbor for renters who can show they have applied for

rental assistance with the State, not an absolute bar on evictions like those plaintiffs’ challenge in

their Complaint. See Multnomah County Ordinance 1296, https://multco-web7-psh-files-

usw2.s3-us-west-2.amazonaws.com/s3fs-public/1296%20%281%29.pdf (last visited July 13,

2021). If anything, Ordinance 1296 shows that the COVID-19 crisis is slackening, regulation of

landlords lessening, and the County is on its way back to the status quo ante, rather than likely to

renew the expired eviction moratoria plaintiffs challenge here. Because plaintiffs did not and

cannot make the showing they are likely to be subjected to the “same illegality” in the future, the

County’s recent passage of Ordinance 1296 should not change the Court’s mootness analysis.

       Ultimately, because the City and County Ordinances that form the basis of plaintiffs’

claims have expired or been repealed, and because plaintiffs have not offered any evidence that

they are likely to be reenacted, the Court should find these claims are moot, and dismiss all

claims against the City and County.

       II.       State Defendants’ Motion to Dismiss

             1. Claims Against the State of Oregon Should be Dismissed Under the Eleventh
                Amendment and By Agreement of the Parties

       As an initial matter, the Court should dismiss all claims against the defendant State of

Oregon because plaintiffs are barred from suing the State in federal Court under the Eleventh

Amendment. See U.S. Const. Amend. XI; Pennhurst State Sch. & Hospital v. Halderman, 465

U.S. 89, 98 (1984). Plaintiffs “concede that the State may now be dismissed” on this basis. ECF

32 at 2. The Court should therefore dismiss all claims against the State.



Page 13 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR           Document 54         Filed 07/26/21       Page 14 of 21




           2. Claims Against Governor Brown Should be Dismissed for Lack of Standing

                        Claims Based on HB 4401 Are Not Fairly Traceable to Governor Brown,
                        nor Redressable by the Governor

        Whether for lack of redressability or traceability, the Court should find plaintiffs’ claims

based on HB 4401 do not have a sufficient nexus to the Governor tup support plaintiffs’ standing

to sue her in federal court.3 “Article III, § 2, of the Constitution restricts the federal ‘judicial

Power’ to the resolution of ‘Cases’ and ‘Controversies.’ That case-or-controversy requirement is

satisfied only where a plaintiff has standing.” Sprint Communications Co., L.P. v. APCC Servs.,

Inc., 554 U.S. 269, 273 (2008). To establish Article III standing, a plaintiff must show that (1) he

“has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011) (internal

quotation marks omitted). A failure to meet any one of these three criteria constitutes a “lack of

Article III standing [and] requires dismissal for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1).” Id.

                A. Plaintiffs’ Claims Are Not Fairly Traceable to Governor Brown

        Governor Brown challenges plaintiffs’ Complaint on the grounds it does not allege harms

fairly traceable to any of her conduct, and that plaintiffs therefore lack Article III standing. “To

survive a motion to dismiss for lack of constitutional standing, plaintiffs must establish a ‘line of



3
  Because the Court should dismiss the Complaint for lack of standing, rather than failure to state a claim,
this Findings and Recommendation does not analyze what effect, if any, the Supreme Court’s recent
decision in Cedar Point Nursery v. Hassid, 141 S. Ct. 2063 (2021) has on the sufficiency of plaintiffs’
allegations under the Takings Clause.

Page 14 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR           Document 54        Filed 07/26/21      Page 15 of 21




causation’ between defendants' action and their alleged harm that is more than ‘attenuated.’ A

causal chain does not fail simply because it has several ‘links,’ provided those links are ‘not

hypothetical or tenuous’ and remain ‘plausible.’” Maya, 658 F.3d at 1070 (internal citations and

alterations omitted). If it appears that plaintiff’s alleged injuries are the result of conduct of a

third person not a party-defendant, or the result of other circumstances not within the control of

the defendant, then there is not a sufficient causal nexus between the plaintiff’s alleged injuries

and the defendant’s challenged conduct. See Native Vill. of Kivalina v. Exxon–Mobil Corp., 696

F.3d 849, 867 (9th Cir.2012); Jarlstrom v. City of Beaverton, No. 3:14-CV-00783-AC, 2014 WL

5462025, at *11 (D. Or. Oct. 27, 2014). It is well established that “a generalized duty to enforce

state law or general supervisory power over the persons responsible for enforcing the challenged

provision will not subject an official to suit.” Snoeck v. Brussa, 153 F.3d 984, 986 (9th

Cir.1998); see also Los Angeles Branch NAACP v. Los Angeles Unified School Dist., 714 F.2d

946, 953 (9th Cir.1983) (governor’s “general duty to enforce California law ... does not establish

the requisite connection between him and the unconstitutional acts” alleged in suit claiming de

jure segregation of city school system).

        This case is directly analogous to another challenge to COVID-19 remedial measures

enacted by the Oregon legislature, Axos Bank v. Rosenblum, 2020 WL 7344594 (D. Or. Dec. 14,

2020). The Court should find it lacks standing to adjudicate this dispute for the same reasons

found in Axos Bank. There, the plaintiff brought an as-applied challenge to House Bill 4204

(“HB 4204”) against the Attorney General. HB 4204 created a temporary moratorium on

mortgage foreclosures. HB 4204 was companion legislation to HB 4213 (the first eviction

moratorium) and was enacted contemporaneously with HB 4213. In Axos Bank, the plaintiff

alleged that the statute unconstitutionally interfered with the plaintiff’s ability to foreclose on


Page 15 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR          Document 54       Filed 07/26/21      Page 16 of 21




commercial loans and to collect late fees from the borrowers and guarantors. The plaintiff in

Axos Bank alleged claims similar to the claims alleged by plaintiffs here—seeking equitable

relief under 42 U.S.C. § 1983 for, among other things, alleged Contracts Clause and Due Process

violations.

       Chief Judge Hernández ruled that the plaintiff lacked standing to challenge the statute

and that any decision on the merits of the case would be an impermissible advisory opinion.

2020 WL 7344594, at *2. Judge Hernández reasoned that the statute did not confer any express

authority on the Attorney General to enforce HB 4204. Rather, the statute was “designed to be

enforced through its private right of action,” and only the commercial borrowers and

guarantors—who were not parties to the case—could enforce the private right. Id. at * 3. The

plaintiff thus could not sustain any direct injury from an action by the Attorney General, as

required to establish standing and an actual case or controversy. Id.

       As with the statute at issue in Axos Bank, the laws challenged here—HB 4213 and HB

4401—create a mechanism for enforcement: the private right of action. See HB 4401 §

7(8)(A)(a) (“If a landlord violates this section or section 3, chapter 13 [of HB 4213], [a] tenant

may obtain injunctive relief to recover possession or address any other violation and may recover

from the landlord an amount equal to three months’ periodic rent plus any actual damages”). It is

specifically a private right of action, provided to private parties, and there is no language

suggesting the Governor could enforce HB 4213 or HB 4401 against plaintiffs. As such, because

plaintiffs cannot establish a causal link between the harm HB 4401 causes them and any action

by Governor Brown, they cannot seek a remedy against the Governor in federal court. See Simon

v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976) (“[A] federal court [can] act only to

redress injury that fairly can be traced to the challenged action of the defendant, and not injury

Page 16 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR         Document 54       Filed 07/26/21     Page 17 of 21




that results from the independent action of some third party not before the court.”); see also

Church v. Missouri, 913 F.3d 736 (8th Cir. 2019) (holding that the Missouri governor’s general

enforcement authority or ability to appoint members of the Missouri State Public Defender’s

Commission was not a basis for an Ex parte Young action against the governor to compel an

increase in Missouri’s indigent defense budget); Hund v. Cuomo, 2020 WL 6699524 (S.D.N.Y.

2020) (holding that New York State Governor Cuomo was immune from suit under Eleventh

Amendment because he did not have enforcement authority over the challenged governmental

restrictions limiting public gatherings in response to the COVID-19 pandemic).

       Plaintiffs rely primarily on Los Angeles County Bar Association v. Eu, for the proposition

that claims may proceed against a governor when the challenged statute “is simply not the type

of statute that gives rise to enforcement proceedings.” 979 F.2d 697, 704 (9th Cir. 1992).

Plaintiffs argue that under a statute like HB 4401 it is enough that the Governor is “giving effect”

to the challenged statute, as long as the Governor has some “specific connection to the

challenged statute.” Id. In Eu, the defendant-governor had sufficient “connection” to the

challenged law because if the court ordered an increase in the number of judges, then the

California legislature would likely authorize more judicial positions in Los Angeles County, and

the governor would then “have a legal duty to fill those positions.” Id. Unlike in Eu, however,

here the Governor plays no role in how the HB 4401 is executed, she has no enforcement

capacity under the statute and any supervisory role she serves over the Oregon Housing and

Community Services Department (“OHCS”), to whom HB 4401 grants the administrative

responsibility, is unrelated to the challenged provisions of the statute. See Compl. ¶ 29 (ECF 17




Page 17 – FINDINGS AND RECOMMENDATION
         Case 3:20-cv-02226-JR           Document 54         Filed 07/26/21       Page 18 of 21




at 11) (describing the “effects on the existing Eviction Moratoria” implemented by HB 4401).4

And, unlike Eu, granting plaintiffs their requested relief would not trigger any corresponding

action on the part of the Governor down the line. Because Eu does not stretch as far as plaintiffs

suggest, the Court should find it does not support Article III standing in this case.

        In sum, since this case is directly analogous to Axos Bank, and the alleged injuries are not

fairly traceable to the Governor in any way, the Court should dismiss plaintiffs’ claims against

her for lack of standing.

                   B. Plaintiffs’ Alleged Harms Are not Redressable by the Governor

        Redressability under Article III concerns the “likelihood that the requested relief will

redress the alleged injury,” not whether there are circumstances in which the defendant could

redress the injury. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998). “To establish

Article III redressability, the plaintiffs must show that the relief they seek is both (1)

substantially likely to redress their injuries; and (2) within the district court’s power to award.”

Juliana v. United States, 947 F.3d 1159, 1170 (9th Cir. 2020). “Redressability does not require

certainty, but only a substantial likelihood that the injury will be redressed by a favorable judicial

decision.” Bellon, 732 F.3d at 1146. A plaintiff “need not show that a favorable decision will

relieve his every injury.” Massachusetts v. Envtl. Prot. Agency, 549 U.S. 497, 525 (2007)

(internal citation omitted).




4
  Moreover, the Governor’s supervision of an agency is the type of general oversight that the Ninth
Circuit held was insufficient to satisfy Article III. S. Pac. Transp. Co. v. Brown, 651 F.2d 613, 615 (9th
Cir. 1980) (“The attorney general’s power to direct and advise does not make the alleged injury fairly
traceable to his action[.]”).

Page 18 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR          Document 54        Filed 07/26/21      Page 19 of 21




        Here, plaintiffs have not demonstrated that their requested relief would redress their

alleged injury. See ECF 17 at 23. The prayer for relief against the Governor is twofold: a

prohibitory injunction preventing the Governor from enforcing the Eviction Moratoria or a

mandatory injunction requiring her to “implement a plan to adequately compensate Plaintiffs and

all others similarly situated for their rental losses.” Id. As discussed in further detail above, the

Governor does not have an enforcement role under HB 4401, so relief in the form of an

injunction preventing the Governor from enforcing HB 4401 would have no effect on plaintiffs’

alleged harms. See Ctr. for Biological Diversity v. Export-Import Bank of the U.S., — F.3d —,

2018 WL 3149770, at *5 n.2 (9th Cir. June 28, 2018) (noting that “causation and redressability

are two sides of the same coin.”) (internal quotation marks omitted). The Governor does not

enforce HB 4401’s provisions under the statute’s terms; the statute grants that right to private

renters, so the prohibitory injunctive relief plaintiffs seek could not redress their alleged injuries.

        Plaintiffs requested mandatory injunctive relief also fails to meet the redressability

standard set by Article III. Plaintiffs argue that they have standing because the Court can compel

the Governor to declare HB 4401 inoperative or exercise her emergency powers to do “anything

the Legislative Assembly can do” after a state of emergency is declared. ECF 32 at 16.

According to plaintiffs, under ORS 401.192(1), the Governor has “vast authority [that] includes

the power to set aside existing laws if their operation would impair application of her emergency

orders.” Id. Plaintiffs’ argument goes too far, however, and asks too much of a federal court.

        Under the circumstances here, principles of federalism should prevent the Court from

ordering relief that would require the Governor to override HB 4401 and supplant it with a policy

of plaintiffs’ choosing. Principles of federalism “have applicability where injunctive relief is

sought ... against those in charge of an executive branch of an agency of state or local

Page 19 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR         Document 54        Filed 07/26/21     Page 20 of 21




governments,” Rizzo v. Goode, 423 U.S. 362, 380 (1976), as well as where declaratory relief is

sought against such officials. See, e.g., Jacobson v. Tahoe Reg’l Planning Agency, 566 F.2d

1353, 1366 (9th Cir. 1977), aff’d in part, rev’d in part on other grounds sub nom. Lake Country

Estates, Inc. v. Tahoe Reg’l Planning Agency, 440 U.S. 391 (1979). In particular, the Ninth

Circuit has explained that “[p]rinciples of federalism counsel against” awarding “affirmative

injunctive and declaratory relief” that would require state officials to repeal an existing law and

enact a new law proposed by plaintiffs. M.S. v. Brown, 902 F.3d 1076, 1089 (9th Cir. 2018)

(citing Lake Country Estates). That is exactly what plaintiffs seek here. Plaintiffs also ask the

Governor to exceed the typical scope of her emergency powers: that those powers “be exercised

in a manner consistent with the reason for which they are granted; that is, they must be exercised

to address the declared emergency.” Elkhorn Baptist Church v. Brown, 366 Or. 506, 525 (2020).

Compelling the Governor to somehow declare HB 4401 inoperative, and for the Court to craft its

own remedy and force the Governor to enact it to override state policy would be inconsistent

with the very reasons and purposes the Governor declared an emergency in the first place, and

outside the scope of the power of a federal court.

       Therefore, the Court should further find plaintiffs lack standing to bring claims against

the Governor because their requested prohibitory injunctive relief is incapable of remedying the

alleged harms, and any mandatory injunction would violate the principles of federalism as

articulated by the Ninth Circuit in Brown.

                                         CONCLUSION

       For the foregoing reasons, defendants’ motions to dismiss should be granted (ECF 18, 19,

21); plaintiffs’ motion for partial summary judgment should be denied as moot (ECF 33); and the

parties’ requests for oral argument are denied as unnecessary.

Page 20 – FINDINGS AND RECOMMENDATION
        Case 3:20-cv-02226-JR         Document 54        Filed 07/26/21     Page 21 of 21




       This recommendation is not an order that is immediately appealable to the Ninth Circuit

Court of Appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of Appellate

Procedure, should not be filed until entry of the district court’s judgment or appealable order.

The parties shall have fourteen (14) days from the date of service of a copy of this

recommendation within which to file specific written objections with the court. Thereafter, the

parties shall have fourteen (14) days within which to file a response to the objections. Failure to

timely file objections to any factual determination of the Magistrate Judge will be considered as

a waiver of a party’s right to de novo consideration of the factual issues and will constitute a

waiver of a party’s right to appellate review of the findings of fact in an order or judgment

entered pursuant to this recommendation.

       DATED this 26th day of July, 2021.



                                               /s/ Jolie A. Russo
                                                  Jolie A. Russo
                                          United States Magistrate Judge




Page 21 – FINDINGS AND RECOMMENDATION
